Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered June 15, 1993, convicting him of criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s challenges to two prospective jurors for cause. "The determination as to whether a prospective juror can provide reasonable jury service in a given case is left largely to the discretion of the trial court, which can question and observe the prospective juror during voir dire” (People v Pagan, 191 AD2d 651, 651-652; see also, People v Holder, 204 *502AD2d 482). Here, neither prospective juror possessed a state of mind which would have precluded the defendant from receiving a fair trial (see, CPL 270.20). Accordingly, the defendant’s contentions are without merit.
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.